302 F.2d 731
PAN AMERICAN PETROLEUM CORPORATIONv.FEDERAL POWER COMMISSION.
No. 6794.
United States Court of Appeals Tenth Circuit.
April 17, 1962.

William J. Grove and Carroll L. Gilliam, Washington, D.C., and Clifford O. Stone, Jr., J. P. Hammond and John J. Jones, Tulsa, Okl., for petitioner.
John C. Mason, General Counsel, and Howard E. Wahrenbrock, Solicitor, Federal Power Commission, Washington, D.C., for respondent.
Before LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
By agreement of counsel, cause remanded to the Federal Power Commission April 17, 1962, for further consideration in the light of case No. 6710, Sohio Petroleum Company v. Federal Power Commission, 10 Cir., 298 F.2d 465, decided December 19, 1961.